Citation Nr: 1511166	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before this claim may be finally adjudicated.  The January 2010 VA examiner provided a negative opinion that hearing loss is not related to service but failed to explain the conclusion or provide supporting rationale.  The examiner also failed to discuss hearing loss shown at the upper levels in service.  While an addendum opinion was provided in December 2012 this only addressed the question of whether the claimed hearing loss was secondary to service-connected tinnitus.  The addendum was silent as to the question of direct service connection.

The opinion is inadequate and an addendum is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the January 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on hearing loss and address the following:

a. Is the Veteran's current hearing loss at least as likely as not related to service?  

Please explain any conclusion offered and provide supporting rationale.  Take note of hearing loss shown at the 4000 and 6000 Hertz levels in service (late 1970's through 1989).

The examiner must consider all relevant lay and medical evidence.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

